

Exhibit 10.3


[symantecgraphic.jpg]




AMENDMENT ONE TO STATEMENT OF WORK NO. 3 FOR THE SYMANTEC OUTSOURCED LATIN
AMERICAN NOTIFICATION PROGRAM BETWEEN SYMANTEC CORPORATION AND RAINMAKER
SYSTEMS, INC.


This Amendment One (“Amendment One”) is made to the Statement of Work for the
Symantec Outsourced Latin American Notification Program with an effective date
of October 10, 2007, by and between Symantec Corporation (“Symantec”) and
Rainmaker Systems, Inc. (“Rainmaker”) (“SOW”). Terms not otherwise defined in
this Amendment One shall have the meaning as defined in the SOW. In the event of
any conflict between the terms of this Amendment One and the SOW, the terms of
this Amendment One shall govern.


WHEREAS, Symantec and Rainmaker entered into a Master Services Agreement dated
June 29, 2006, as amended (the “Agreement”); and


WHEREAS, Symantec and Rainmaker entered into the SOW pursuant to the terms of
the Agreement; and


WHEREAS, Symantec and Rainmaker desire to amend the SOW effective as of April 1,
2012 (“Amendment One Effective Date”).


NOW, THEREFORE, the parties hereby amend the SOW as follows:


1.    Commencement/Term/Territory. The new expiration date of the SOW shall be
March 31, 2014.


2.    Pricing. The pricing section of the SOW is modified as follows: The
parties agree that all fees associated with the SOW either have been paid in
full or will be paid in full by Symantec, either through (i) payment of invoices
issued by Rainmaker to Symantec pursuant to this SOW during the original term of
the SOW (November 1, 2007 through October 31, 2008); or (ii) payment of invoices
issued by Rainmaker to Symantec pursuant to the Statement of Work for the
Symantec Outsourced North American SMB & Mid-Market Renewal Program, with an
effective date of April 1, 2008, by and between Symantec and Rainmaker. No other
fees shall be paid to Rainmaker for services under this SOW.


3.    No Other Modifications. Except as modified by this Amendment One, the
terms of the SOW remain in full force and effect.


* * * * * * * *


IN WITNESS WHEREOF, the parties have executed this Amendment One as of the
Amendment One Effective Date above, and each party warrants that its respective
signatory whose signature appears below is duly authorized by all necessary and
appropriate corporate action to execute this Amendment One on behalf of such
party.


RAINMAKER SYSTEMS, INC.:
 
 
SYMANTEC CORPORATION:
 
 
 
 
 
 
 
 
By:
/s/ TIMOTHY BURNS
 
 
By:
/s/ HENRI ISENBERG
 
 
 
 
 
 
 
 
Name:
Timothy Burns
 
 
Name:
Henri Isenberg
 
 
 
 
 
 
 
 
Title:
CFO
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Date:
3/12/2012
 
 
 
Date:
3/9/2012
 
 
 
 
 
 
 
 
 


